Crew III, J.P.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered April 13, 2004, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In accordance with a negotiated plea agreement, defendant *958pleaded guilty to attempted burglary in the second degree in satisfaction of an indictment that charged him with burglary in the second degree and petit larceny. Defendant waived his right to appeal and thereafter was sentenced to a four-year term of imprisonment with two years of postrelease supervision. Defendant now appeals.
We affirm. Defendant, having failed to move to withdraw his plea or vacate the judgment of conviction, has failed to preserve his challenge to the validity of his plea and his claimed denial of the effective assistance of counsel (see People v Laffin, 29 AD3d 1034, 1034 [2006], lv denied 7 NY3d 791 [2006]; People v Hernandez, 21 AD3d 1214, 1215 [2005], lv denied 5 NY3d 883 [2005]). In any event, were we to consider those claims, we would find them to be unavailing.
Defendant likewise has not preserved his challenge to the voluntariness of his waiver of appeal (see People v Hernandez, supra). Given that waiver, defendant has forfeited his right to challenge, and we decline to review, the propriety of his sentence (see People v Lopez, 6 NY3d 248, 255 [2006]).
Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.